Citation Nr: 1800861	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-33 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.

2.  The Veteran's tinnitus did not have its onset in service, did not manifest to a compensable degree within one year of separation, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  A disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).

The Veteran contends that his current hearing loss and tinnitus are due to acoustic trauma in service.  See June 2011 Statement in Support of Claim.  The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  As such, in-service noise exposure is substantiated.  

The Veteran has current diagnoses of bilateral hearing loss and tinnitus.  See November 2011 VA Examination Report.  As such, the issue that remains disputed is whether these disabilities are related to service, manifested to a compensable degree within one year of separation, or are otherwise related to service.

During the October 2017 Board hearing the Veteran reported that while completing his duties as a tanker mechanic gunner, he wore hearing protection at all times.  The Veteran also reported that he was exposed to noise during his post service construction jobs.  

The Veteran's service treatment records are silent for complaints or treatment for hearing loss in service.  At separation, a clinical evaluation showed normal ears.  The Veteran also denied ear trouble and hearing loss.  At separation the Veteran's puretone thresholds were as follows: 


500
1000
2000
3000
4000
Right
10
5
5

0
Left
25
10
0

0

Notably, the Veteran's separation audiological evaluation showed improved results compared to his induction examination, which was as follows: 


500
1000
2000
3000
4000
Right
15
5
15
15
10
Left
15
15
10
10
10

Notably, a February 2008 VA treatment note indicates that the Veteran showed normal ear, nose and throat, and denied hearing loss and tinnitus.    

During a November 2011 examination, the VA examiner provided a negative etiology opinion finding that the Veteran had multiple audiological tests from 1978 until 1982 and all of the testing indicated that his hearing was within normal range with no significant shift in threshold.  The examiner further stated that the Veteran has had occupational noise exposure from construction work since separation.  

Similarly, the examiner concluded that the Veteran's tinnitus was not related to noise exposure in service.  The examiner reasoned that the Veteran's tinnitus is related to hearing loss, which was not present at separation.  In addition, the Veteran reported that he first noticed his tinnitus in approximately 1998.  The examiner stated that this is too far removed to be related to service.  The examiner concluded that the Veteran's hearing loss and tinnitus are more likely related to his occupational noise exposure.  

The Board finds that the VA examiner's opinions are adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided detailed rationales for her opinions, and the opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners could not link the Veteran's current hearing loss and tinnitus to service.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Also, of record is a May 2012 audiological evaluation from private physician, Dr. L.H.L.  See November 2017 Correspondence.  In a May 2012 letter Dr. L.H.L. summarily stated that the Veteran had noise exposure in the military but did not provide an opinion as to the etiology of the Veteran's hearing loss or tinnitus.   Thus, the Board finds that the most persuasive evidence of record shows that the current bilateral hearing loss and tinnitus is not related noise exposure in service.  

The Board has also considered the Veteran's assertions that his hearing loss and tinnitus are related to noise exposure in service.  See April 2012 Correspondence.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss and tinnitus. Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss and tinnitus is not sufficient to place the nexus question in equipoise. See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis."). 

As previously noted, sensorineural hearing loss may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  In addition, a disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

Here, however, the evidence does not show, and the Veteran does not assert, that his bilateral hearing loss manifested to a compensable degree within one year of separation from service.  During the October 2017 hearing the Veteran stated that he has experienced hearing loss "for a long time" but he does not state that his hearing loss began in service and medical records do not show that his hearing loss had its onset within one year of service.     

With respect to tinnitus, during the November 2011 VA examination, the Veteran reported that he noticed buzzing in the ears in 1998 - approximately 16 years after separation.  Therefore, presumptive service connection is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


